Citation Nr: 0624561	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-32 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residual surgical scarring of the left wrist.

2.  Entitlement to an evaluation in excess of 60 percent for 
the lumbar spine disability.

3.  Entitlement to an effective date earlier than July 25, 
2001, for the assignment of a 60 percent evaluation for the 
lumbar spine disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the Air National Guard from 
August 1978 to August 1979; he served on an initial period of 
active duty from July 1978 to November 1978.  He subsequently 
served on active duty in the Air Force from August 1979 until 
November 1986.  The appellant returned to the Air National 
Guard and continued as a member for many years.  This case 
comes before the Board of Veterans' Appeals (the Board) on 
appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The appellant has appealed the initial rating assigned for 
the left wrist scar disability.  In effect, he is asking for 
a higher rating effective from the date service connection 
was granted.  Consequently, the Board will consider the 
entire time period in question, from the original grant of 
service connection (April 27, 1999) to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Effective August 
30, 2002, VA revised the rating schedule for evaluating skin 
disabilities.  38 C.F.R. § 4.118 (2003).  Here, because the 
rating is effective from April 27, 1999, consideration must 
be given to both old and new rating criteria.

In a November 2000 written statement, the appellant 
specifically raised the issue of entitlement to service 
connection for a cervical spine disorder.  It does not appear 
that the RO has issued any rating action on the claim.  The 
matter is REFERED to the RO for appropriate action.  
Likewise, the appellant raised the issue of entitlement to a 
left hand disorder secondary to the ganglion cyst removal in 
a written statement submitted in June 2004.  That matter is 
also REFERRED to the RO for appropriate action.

The claims file does not contain any Statement of the Case 
(SOC) issued in response to the appellant's September 2000 
Notice of Disagreement (NOD) (a VA Form 21-4138 from the 
appellant specifically referring to his disagreement with the 
RO's denial of his claim for an increased rating for his 
lumbar spine disability).  The Board must therefore remand 
that issue for the issuance of an SOC.  See Manlincon v. 
West, 12 Vet. App. 238, 240 (1999).  In addition, the Board 
finds that the issue of an earlier effective date for the 
grant of a 60 percent evaluation for the lumbar spine claim 
cannot be adjudicated before the issuance of that SOC without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

The increased rating for the lumbar spine disability issue, 
the earlier effective date issue and the three new and 
material evidence issues are all REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  The appellant has a linear to semi-curved scar over the 
left volar lateral wrist; there is no objective evidence of 
pain, tenderness, or functional impairment due to the left 
wrist scar.

2.  The left wrist scar measures nine centimeters (cm) by one 
cm.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
left wrist scar have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.31, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2005); 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his left wrist scar increased rating claim in 
the July 2005 Statement of the Case (SOC).  In that document 
the RO informed the appellant about what was needed to 
establish entitlement to an increased rating for a scar 
disability.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's VA 
outpatient medical records.  Private medical records were 
obtained and added to the claims file.  The appellant was 
afforded a VA medical examination.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  He was also notified of 
the August 30, 2002 change in the skin regulations in the 
July 2005 SOC.  The appellant did not provide any information 
to VA concerning available treatment records that he wanted 
the RO to obtain for him that were not obtained.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

Although the RO did not advise the veteran of such 
information, the entire period from the date of the claim 
until the present is under appellate review for an increased 
initial evaluation for the left wrist scar.  The appellant 
was also provided with notice as to the clinical findings 
needed for higher evaluations for scar disabilities, as well 
as the assistance VA would provide.  Proceeding with this 
case in its current procedural posture would not therefore 
inure to the appellant's prejudice.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that the appellant appealed the initial 
noncompensable evaluation for his left wrist scar.  The Court 
held, in Fenderson v. West, 12 Vet. App. 119 (1999), that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then-current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of "staging" 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the period(s) in question.  The scar issue before the 
Board is consequently taken to include whether there is any 
basis for a higher rating at any pertinent time, to include 
whether a higher rating currently is in order.

The appellant underwent VA scar examination in July 2001.  
The appellant complained of soreness of the left wrist and 
hand with repetitive use and when he pushed or carried heavy 
objects.  On physical examination, there was a linear, semi-
curved scar on the volar lateral aspect of the left wrist.  
The scar measured nine cm by one cm.  The scar was not tender 
to palpation.  There was no elevation or depression of the 
scar.  There was no disfigurement, ulceration, adherence, 
underlying tissue loss or limitation of function due to the 
left wrist scar.  

As previously noted, effective August 30, 2002, VA revised 
the rating schedule for evaluating skin disabilities.  
38 C.F.R. § 4.118 (2003).  Under Diagnostic Code 7801 (as in 
effect August 30, 2002), scars, other than head, face, or 
neck, that are deep or that cause limited motion, warrant a 
10 percent evaluation for:  area or areas exceeding 6 square 
inches (39 sq. cm.).

Under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (as 
in effect prior to August 30, 2002), a 10 percent evaluation 
is warranted for superficial, poorly nourished scars with 
repeated ulceration, or scars which are shown to be painful 
and tender on objective demonstration.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect 
prior to August 30, 2002), other scars will be rated on 
limitation of function of the part affected.  

Under Diagnostic Code 7802 (as in effect August 30, 2002), a 
10 percent rating is warranted for: scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion, area or areas of 144 square inches (929 sq. 
cm.) or greater.

Under Diagnostic Code 7803 (as in effect August 30, 2002), a 
10 percent rating is warranted for unstable superficial 
scars.  

Under Diagnostic Code 7804 (as in effect August 30, 2002), a 
10 percent rating is warranted for superficial scars that are 
painful on examination.  

Under Diagnostic Code 7805 (as in effect August 30, 2002), 
scars may also be rated based on limitation of function of 
affected part.  

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as 
on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and 
combined in accordance with 38 C.F.R. 
§ 4.25.

(2) A deep scar is one associated with 
underlying soft tissue damage.

(3) A superficial scar is one not 
associated with underlying soft tissue 
damage.

(4) An unstable scar is one where, for 
any reason, there is frequent loss of 
covering of skin over the scar.

The appellant's left wrist scar has been rated under 
Diagnostic Code 7804 of the Rating Schedule which provides 
that scars, if painful, may be rated 10 percent disabling.  
Under Diagnostic Code 7805, scars may be rated on the basis 
of any related limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118 (in effect prior to and from 
August 30, 2002).  The Board notes that there were no changes 
specific to the Diagnostic Codes applicable to this type of 
disability.  (The Board also notes that service connection 
has not been granted for any residuals of the ganglion 
removal other than scarring; the Board's analysis is 
therefore limited to the disabling effects of the scarring.)

On VA examination in July 2001, physical examination revealed 
the appellant's left wrist scar to be non-adherent, nontender 
and without disfigurement, ulceration or tissue loss.  In 
particular, the July 2001 examination report described a 
nine-centimeter by one-centimeter scar on the left lateral 
volar surface of the left wrist that was well healed with no 
functional loss.  As the service-connected left wrist scar 
was objectively shown to not be tender or painful, a rating 
under Diagnostic Code 7804 is not warranted.  Likewise, as 
limitation of function due to the left wrist scar has not 
been objectively demonstrated, an initial compensable rating 
under Diagnostic Code 7804 is not warranted.

The Board finds that the appellant's left wrist scar claim 
must be denied.  The evidence does not show that the 
appellant has functional loss due to that scar.  Furthermore, 
there is no medical evidence of record documenting any 
complaints of, findings of, or diagnosis of any problem due 
to scarring or the finding of any scar large enough that it 
would warrant a compensable rating on the basis of size 
alone.  38 C.F.R. § 4.118 (2005).  

Additionally, the evidence does not show that the left wrist 
scar is poorly nourished with repeated ulceration, or painful 
and tender on objective demonstration.  Accordingly, a 
compensable rating is not warranted pursuant to Diagnostic 
Codes 7800, 7803, or 7804 (as in effect prior to August 30, 
2002).  With regard to the revised regulations, the evidence 
does not show that this disability covers an area or areas 
exceeding 6 square inches (39 sq. cm.), is superficial and 
unstable, or is painful on examination.  Accordingly, a 
compensable rating is not warranted pursuant to Diagnostic 
Codes 7800, 7801, 7803, or 7804 (as in effect August 30, 
2002).

The appellant has indicated that he should be assigned 
compensable initial rating for his left wrist scar 
disability.  However, the appellant, as a layperson, is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The medical evidence of record indicates no disabling 
manifestations from the service-connected left wrist scar.  
These clinical assessments are considered persuasive as to 
the appellant's degree of impairment due to the scar at issue 
because they consider the overall industrial impairment due 
to them.  Therefore the Board finds that the appellant is not 
entitled to an initial compensable evaluation for his left 
wrist scar.

Notwithstanding the above discussion, a rating in excess of 
the zero percent evaluation for the left wrist scar could be 
granted if it was demonstrated that the scar disability 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the left wrist scar 
disability presents such an unusual or exceptional disability 
picture as to require an extraschedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b).  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, there are higher 
ratings available for scars, but the required manifestations 
had not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not required any hospitalization for his 
left wrist scar; nor has he required any extensive treatment.  
The appellant has not offered any objective evidence of any 
symptoms due to the left wrist scar that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).

The findings needed for an initial compensable evaluation for 
the left wrist scar have not been demonstrated.  Because the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (2001).

Finally, because this is an appeal from the initial rating 
for the left wrist scar disability, the Board has considered 
whether "staged" ratings are appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show varying levels of disability that would 
warrant changes in the rating assigned since April 27, 1999, 
and therefore does not support the assignment of any staged 
ratings for the left wrist scar disability.


ORDER

Entitlement to an initial compensable evaluation for the left 
wrist scar is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  As no such notice has been provided to the 
veteran, his three new and material evidence claims must be 
remanded.

In addition, the appellant submitted a timely NOD, in 
September 2000, in which he specifically referred to his 
disagreement with the RO's denial of his claim for an 
increased evaluation for his lumbar spine disability.  An 
August 2001 rating decision thereafter increased the lumbar 
spine rating to 60 percent, but the veteran did not withdraw 
his appeal.  

The maximum allowable rating for spinal disability is 100 
percent; therefore, the award of 60 percent does not render 
moot the veteran's increased rating claim.  See also AB v. 
Brown, 6 Vet. App. 35 (1993) (on claim for original or 
increased disability rating, claimant will generally be 
presumed to be seeking maximum benefit allowed by law and 
regulation and, thus, such claim remains in controversy where 
less than maximum available benefit is awarded).

Accordingly, the issue of entitlement to an increased 
disability rating for the veteran's service-connected lumbar 
spine disability remains pending.  Because the RO has not yet 
issued an SOC addressing the lumbar spine increased rating 
issue, the Board must remand the issue to the AMC/RO for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:
 
1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each of his claims, and of 
what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant should be 
told to submit all pertinent evidence 
regarding each claim he has in his 
possession.

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO/AMC will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
each of the three new and material 
evidence claims on appeal as well as the 
evidence and information that is 
necessary to establish his entitlement to 
each of the underlying claims for the 
benefits sought by the appellant.  He 
should also be told to provide any 
evidence in his possession pertinent to 
each claim.  38 C.F.R. § 3.159 (2005).

      (a) The RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for a left knee disorder that 
was last denied in an August 1999 rating 
decision.  

      (b) The RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for a left ankle disorder that 
was last denied in an August 1999 rating 
decision.

      (c) The RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for a bilateral foot disorder 
that was last denied in an August 1999 
rating decision.

3.  The AMC/RO should take such 
additional development action(s) as it 
deems proper with respect to the claims 
to reopen on appeal, following all 
applicable regulations and directives 
implementing the provisions of the VCAA 
delineating VA's duties regarding notice 
and development.  In so doing, the RO/AMC 
will comply with any directives of the 
Veterans Benefits Administration and 
advise the appellant of the element or 
elements required to establish service 
connection that were found insufficient 
in the previous denials.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2005).

4.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's new and 
material evidence claims.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5.  The RO should re-examine the 
appellant's claim of entitlement to an 
increased evaluation for the lumbar spine 
disability, currently evaluated as 20 
percent disabling prior to July 25, 2001, 
and 60 percent thereafter.  If no 
additional development is required, 
including any required notice prescribed 
by current regulations and caselaw, the 
RO should prepare an SOC in accordance 
with 38 C.F.R. § 19.29 (2005), unless the 
matter is resolved by granting the 
benefit sought, or by the appellant's 
withdrawal of the NOD.  If, and only if, 
the appellant files a timely substantive 
appeal, should that issue be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


